DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 6, 8, 13, 15, and 21 have been amended by Applicant. No claims have been currently cancelled or added. Claims 1-15, 17, 19, and 21-23 are currently pending. 

Response to Arguments
The rejection of claims 1, 4, 8, 11, 15, 17, and 22 under 35 U.S.C. 103 as being unpatentable over Mizutani (US 20160063388 A1) in view of Puri et al. (US 20150106324 A1), in further view of Karan et al. (US 20140143185 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Puri and Karan, and in further view of Shtossel et al. (US 20170357710 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 3 and 10 under 35 U.S.C. 103 as being unpatentable over Mizutani  in view of Puri, Karan, and Shtossel, and in further view of Byrd et al. (US 20190034517 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 5-6, 12-13, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Puri and Karan, and in further view of Byrd et al. (US 20190034517 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 7 and 14 under 35 U.S.C. 103 over Mizutani in view of Puri and Karan, and in further view of Fronza et al., “Failure Prediction based on log files using Random Indexing and Support Vector Machines”, Elsevier, (2012), has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Puri and Karan, and in further view of Jeong et al. (US 20160110234 See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant’s arguments with respect to claims 1, 8, and 15 (and dependent claims therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 11, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 20160063388 A1) in view of Puri et al. (US 20150106324 A1), in further view of Karan et al. (US 20140143185 A1), in further view of Agnew (U.S. Patent No. 10861202).

Regarding claim 1, Mizutani teaches a computer-implemented method, the method comprising: 

defining, for each data set of a plurality of data sets, a multi-stage structure, each data set of the plurality of data set representing a set of log messages associated with a process flow (Mizutani, Paragraph [0016] teaches “considering a plurality of log messages” [reading on plurality of data sets]; Mizutani, Paragraphs [0017] teaches method to estimate a format of a log message and Paragraph [0018] further teaches method comprising step of creating a first directed graph structure [reading on multi-stage structure] by dividing a log message;), wherein: 

the multi-stage structure associated with each data set includes a tree structure that includes a set of nodes and a set of node connections (Mizutani, Paragraph [0018] teaches “creating step of creating a first directed graph structure by dividing a first log message by predetermined characters to define divided portions as nodes and arranging the nodes in order from the beginning of the first log message”; Mizutani, Figure 2 illustrates directed graph structure - reading on “includes a tree structure that includes a set of nodes and a set of node connections” [Note: Mizutani teaches “nodes connections” as “edges between the nodes” at Paragraph [0152] – with reference to Figure 2.]; Mizutani, Paragraph [0016] teaches “considering a plurality of log messages” [reading on plurality of data sets]); 

…; and 

each particular node connection of the set of node connections is configured to connect a first particular node of the set of nodes with a second particular node of the set of nodes (Mizutani, Figures 2 and 7A illustrates node connections of the set of node connections as claimed and further illustrates connecting a first node of the set of nodes with a second node of the set of nodes as claimed.; Mizutani, Paragraph [0018] teaches “arranging the nodes in order from the beginning of the first log message”; Mizutani, Paragraph [0021] further teaches “adding to the first directed graph structure the node detected in the second directed graph structure among the detected nodes…”);

 determining, for each multi-stage structure of a plurality of multi-stage structures, a shape of the multi-stage structure, … (Mizutani, Paragraph [0022] teaches “estimating the format, based on the first directed graph structure… wherein the format includes a first portion… a second portion... and, optionally, a third portion…”;); 

clustering the plurality of multi-stage structures into one or more clusters based at least in part on the shape of the multi-stage structure, wherein a first shape representing a first multi-stage structure is clustered with a second data set associated with a second shape representing a second multi-stage structure when the first shape and the second shape are the same shape, and wherein the first and second multi-stage structures are included are included in the plurality of multi-stage structures (Mizutani, Paragraph [0103] teaches improving on conventional “clustering-based method” where portions including the same structure can be identified.; Mizutani, Paragraph [0152] further teaches “the computer (101) defines the corresponding nodes "A", ",", ":", and "CCC" as the same nodes, and integrates the nodes "A", ",", ":", and "CCC" in the directed graph structure (222) based on the log message (212) into the nodes "A", ",", ":", and "CCC" in the directed graph structure (221) based on the log message (211).”); and 

displaying a graphical user interface (GUI) presenting a visualization of the clustered plurality of multi-stage structures, wherein the visualization includes one or more sections, wherein each section of the one or more sections represents a cluster of the one or more clusters, and wherein one of the one or more clusters corresponding to the first multi-stage structure and the second multi-stage structure (Mizutani, Paragraph [0138] teaches “The display (106) is used to display, with an appropriate graphic interface, information (for example, a log message, a directed graph structure, or the format of a log message) to be displayed when software, such as a computer program according to an embodiment of the present invention, operating on the computer (101) is executed.”; Mizutani, Paragraph [0241] further teaches “FIG. 8B illustrates an example of a directed graph structure obtained after nodes having similar appearance tendencies of character strings are integrated together and simplified in the directed graph structure illustrated in FIG. 8A according to an embodiment of the present invention.”; Mizutani, Paragraph [0239] further teaches  “A directed graph structure (801) is a part of a directed graph structure obtained after directed graph structures created from a plurality of log messages are integrated at nodes including corresponding character strings according to an embodiment of the present invention. [Note: “integration” and/or “integrated”, as cluster as claimed]).
 
	Althought Mizutani substantially teaches the claimed invention it does not distinctly or clearly disclose: 
“each node in the set of nodes represents a stage of a plurality of stages of a process flow, each stage of the plurality of stages representing an event in a time sequence;”
“…,the shape representing the time sequence of the plurality of stages of the process flow associated with the data set, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes;”


	Nevertheless, Puri teaches each node in the set of nodes represents a stage of a plurality of stages of a process flow, each stage of the plurality of stages representing an event in a time sequence (Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability.”; Puri, Paragraph [0029] master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes. The nodes may represent events from the log file data 106, and transitions between one event to another may be represented by arrows. The master directed graph 108 may specify known events and transitions between the known events…”; Puri, Paragraph [0018] teaches “Data present in the contents of log files may be characterized by log traces with unique identifiers, time-stamps, events, and actions” and further teaches to understand “the flow of events that occur within applications”;).

Furthermore, Puri teaches …, the shape representing the time sequence of the plurality of stages of the process flow associated with the data set, … (Puri, Paragraph [0020] teaches “master directed graph structure, providing a probabilistic insight on graph similarity”; Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events; Puri, Paragraph [0031]-[0032] further teach “…to describe a time correlated series of log traces” and “discover time correlated groupings of events or behaviors” with respect to mining of the log files; Puri, Paragraph [0025] further teaches applying trace mining techniques to discover temporal relationships between log trace events, analyzing execution times of events, cluster and group related events and produce visualizations representing temporal rules;);

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani with the log content analytics (LCA) and master directed graphing techniques taught by Puri, in order to facilitate performance of log content analytics, for example, with regard to an enterprise environment, and to provide a scalable framework to facilitated learning of application behavior utilizing log files. (Puri, Paragraphs [0018] and [0019]).  

	However the combination does not distinctly disclose …, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections.

	Nevertheless, Karan teaches …, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, … (Karan, Abstract and Paragraph [0033] teach a temporal learning algorithm determines structure of a causal graph with a set of nodes, wherein the output of the temporal learning algorithm may be a labeled directed comprising a strength of connectivity between the nodes.).

	[EXAMINER NOTE: While the combination of Mizutani in view of Puri discloses edge strength filtering for trace sequence graphs (Puri, Paragraph [0033]), the combination does not distinctly disclose …,wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, as claimed.].

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, to further include the temporal ordering determining the structure of a causal graph with a set of nodes, as taught by Karan, in order to provide learning algorithm that has low complexity, can be updated iteratively, can track changes in causality, and can infer causality for a general family of functions. (Karan, Paragraph [0040]). 

However the combination does not distinctly disclose …, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes;

	Nevertheless, Agnew teaches …, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes (Agnew, Col. 29, lines 58-67, teach flow diagram including various nodes interconnected by one or more flows and further teaches the width on an individual flow ;
	
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, as further modified by the temporal ordering determining the structure of a causal graph with a set of nodes, as taught by Karan, to further include the event-based data intake and query system, as taught by Agnew, in order to address the challenges of analyzing massive quantities of machine data such as system logs and error logs by providing real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various sources which may be particularly useful for 



Regarding claim 4, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 1, and Puri further teaches teaches wherein each data set of the plurality of data sets is associated with a different time period (Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability…” and further teaches comparing “a sequence of incoming events…to describe a time correlated series of log traces.”; Paragraph [0032] log files may store information in a transactional format from which trace events may be … correlated against time.”; ), and wherein, for each data set of the plurality of data sets, each log message of the set of log messages is associated with a timestamp within a time period (Puri, Paragraph [0031] “With respect to the master directed graph 108, generally, the log file data 106 such as log content may be characterized by events with unique identifiers, timestamps, and actions.”).

Motivation to combine same as stated for claim 1. 

 

Regarding claim 8, Mizutani teaches a system, comprising: one or more data processors (Mizutani, Paragraph [0125] teaches “The present invention may be a system, a method, and/or a computer program product.”; Mizutani, Paragraph [0134] teaches “the present invention includes one or more computers.”); and 

a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors (Mizutani, Paragraphs [0125]-[0126] teach non-transitory computer readable storage medium as claimed.), cause the one or more data processors to perform operations including: 

defining, for each data set of a plurality of data sets, a multi-stage structure, each data set of the plurality of data set representing a set of log messages associated with a process flow (Mizutani, Paragraph [0016] teaches “considering a plurality of log messages” [reading on plurality of data sets]; Mizutani, Paragraphs [0017] teaches method to estimate a format of a log message and Paragraph [0018] further teaches method comprising step of creating a first directed graph structure [reading on multi-stage structure] by dividing a log message;), wherein: 


the multi-stage structure associated with each data set includes a tree structure that includes a set of nodes and a set of node connections (Mizutani, Note: Mizutani teaches “nodes connections” as “edges between the nodes” at Paragraph [0152] – with reference to Figure 2.]; Mizutani, Paragraph [0016] teaches “considering a plurality of log messages” [reading on plurality of data sets]); 

…; and 

each node connection of the set of node connections is configured to connect a first node of the set of nodes with a second node of the set of nodes (Mizutani, Figures 2 and 7A illustrates node connections of the set of node connections as claimed and further illustrates connecting a first node of the set of nodes with a second node of the set of nodes as claimed.; Mizutani, Paragraph [0018] teaches “arranging the nodes in order from the beginning of the first log message”; Mizutani, Paragraph [0021] further teaches “adding to the first directed graph structure the node detected in the second directed graph structure among the detected nodes…”);

 determining, for each multi-stage structure of a plurality of multi-stage structures, a shape of the multi-stage structure, … (Mizutani, Paragraph [0022] ; 

clustering the plurality of multi-stage structures into one or more clusters based at least in part on the shape of the multi-stage structure, wherein a first shape representing a first multi-stage structure is clustered with a second data set associated with a second shape representing a second multi-stage structure when the first shape and the second shape are the same shape, and wherein the first and second multi-stage structures are included are included in the plurality of multi-stage structures (Mizutani, Paragraph [0103] teaches improving on conventional “clustering-based method” where portions including the same structure can be identified.; Mizutani, Paragraph [0152] further teaches “the computer (101) defines the corresponding nodes "A", ",", ":", and "CCC" as the same nodes, and integrates the nodes "A", ",", ":", and "CCC" in the directed graph structure (222) based on the log message (212) into the nodes "A", ",", ":", and "CCC" in the directed graph structure (221) based on the log message (211).”); and 

displaying a graphical user interface (GUI) presenting a visualization of the clustered plurality of multi-stage structures, wherein the visualization includes one or more sections, wherein each section of the one or more sections represents a cluster of the one or more clusters, and wherein one of the one or more clusters corresponding to the first multi-stage structure and the second multi-stage structure (Mizutani, Paragraph [0138] teaches “The display (106) is used to display, with an appropriate graphic interface, information (for example, a log message, a directed graph structure, or the format of a log message) to be displayed when software, such as a computer program according to an embodiment of the present invention, operating on the computer (101) is executed.”; Mizutani, Paragraph [0241] further teaches “FIG. 8B illustrates an example of a directed graph structure obtained after nodes having similar appearance tendencies of character strings are integrated together and simplified in the directed graph structure illustrated in FIG. 8A according to an embodiment of the present invention.”; Mizutani, Paragraph [0239] further teaches  “A directed graph structure (801) is a part of a directed graph structure obtained after directed graph structures created from a plurality of log messages are integrated at nodes including corresponding character strings according to an embodiment of the present invention. [Note: “integration” and/or “integrated”, as disclosed in Mizutani [0239] and in other non-cited portions of the reference, reading on cluster as claimed]).
 
	Althought Mizutani substantially teaches the claimed invention it does not distinctly or clearly disclose: 
“each node in the set of nodes represents a stage of a plurality of stages of a process flow, each stage of the plurality of stages representing an event in a time sequence;”
“…,the shape representing the time sequence of the plurality of stages of the process flow associated with the data set, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes;”

	Nevertheless, Puri teaches each node in the set of nodes represents a stage of a plurality of stages of a process flow, each stage of the plurality of stages representing an event in a time sequence (Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability.”; Puri, Paragraph [0029] teaches " master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes. The nodes may represent events from the log file data 106, and transitions between one event to another may be represented by arrows. The master directed graph 108 may specify known events and transitions between the known events…”; Puri, Paragraph [0018] teaches “Data present in the contents of log files may be characterized by log traces with unique identifiers, time-stamps, events, and actions” and further teaches to understand “the flow of events that occur within applications”;).

Furthermore, Puri teaches …, the shape representing the time sequence of the plurality of stages of the process flow associated with the data set, … (Puri, master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events; Puri, Paragraph [0031]-[0032] further teach “…to describe a time correlated series of log traces” and “discover time correlated groupings of events or behaviors” with respect to mining of the log files; Puri, Paragraph [0025] further teaches applying trace mining techniques to discover temporal relationships between log trace events, analyzing execution times of events, cluster and group related events and produce visualizations representing temporal rules;);

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani with the log content analytics (LCA) and master directed graphing techniques taught by Puri, in order to facilitate performance of log content analytics, for example, with regard to an enterprise environment, and to provide a scalable framework to facilitated learning of application behavior utilizing log files. (Puri, Paragraphs [0018] and [0019]).  

	However the combination does not distinctly disclose …, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections.

	Nevertheless, Karan teaches …, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections (Karan, Abstract and Paragraph [0033] teach a temporal learning algorithm determines structure of a causal graph with a set of nodes, wherein the output of the temporal learning algorithm may be a labeled directed comprising a strength of connectivity between the nodes.).

	[EXAMINER NOTE: While the combination of Mizutani in view of Puri discloses edge strength filtering for trace sequence graphs (Puri, Paragraph [0033]), the combination does not distinctly disclose …,wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, as claimed.].

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, to further include the temporal ordering determining the structure of a causal graph with a set of nodes, as taught by Karan, in order to provide learning algorithm that has low complexity, can be updated iteratively, can track changes in causality, and can infer causality for a general family of functions. (Karan, Paragraph [0040]). 

However the combination does not distinctly disclose …, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes;

	Nevertheless, Agnew teaches …, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes (Agnew, Col. 29, lines 58-67, teach flow diagram including various nodes interconnected by one or more flows and further teaches the width on an individual flow can be indicative of the number of events represented by the flow.; Agnew, Col. 31, lines 23-39 further teaches an information block or hovering window displays relevant information about the selected flow such as the total count of event in the flow.; Agnew, Col. 8,  lines 32-46 teaches “when the data source is an operating system log, an event can include one or more lines from the operating system log…”; Agnew, Col. 8, lines 47-56, teaches machine data generated may include log files, activity log files, and messages.; Agnew, Abstract, teaches “each of the flows represents events that share a common relationship between a starting node and the ending node and visually connecting the starting node and the ending node.”);
	
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a 



Regarding claim 11, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 8, and Puri further teaches teaches wherein each data set of the plurality of data sets is associated with a different time period (Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability…” and further teaches comparing “a sequence of incoming events…to describe a time correlated series of log traces.”; Paragraph [0032] log files may store information in a transactional format from which trace events may be , and wherein, for each data set of the plurality of data sets, each log message of the set of log messages is associated with a timestamp within a time period (Puri, Paragraph [0031] “With respect to the master directed graph 108, generally, the log file data 106 such as log content may be characterized by events with unique identifiers, timestamps, and actions.”).

Motivation to combine same as stated for claim 8.



Regarding claim 15, Mizutani teaches a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations (Mizutani, Paragraphs [0125]-[0126] teach non-transitory computer readable storage medium as claimed.) including: 

defining, for each data set of a plurality of data sets, a multi-stage structure, each data set of the plurality of data set representing a set of log messages associated with a process flow (Mizutani, Paragraph [0016] teaches “considering a plurality of log messages” [reading on plurality of data sets]; Mizutani, Paragraphs [0017] teaches method to estimate a format of a log message and Paragraph [0018] further teaches method comprising step of creating a first directed graph structure [reading on multi-stage structure] by dividing a log message;), wherein: 


the multi-stage structure associated with each data set includes a tree structure that includes a set of nodes and a set of node connections (Mizutani, Paragraph [0018] teaches “creating step of creating a first directed graph structure by dividing a first log message by predetermined characters to define divided portions as nodes and arranging the nodes in order from the beginning of the first log message”; Mizutani, Figure 2 illustrates directed graph structure - reading on “includes a tree structure that includes a set of nodes and a set of node connections” [Note: Mizutani teaches “nodes connections” as “edges between the nodes” at Paragraph [0152] – with reference to Figure 2.]; Mizutani, Paragraph [0016] teaches “considering a plurality of log messages” [reading on plurality of data sets]); 

…; and 

each node connection of the set of node connections is configured to connect a first node of the set of nodes with a second node of the set of nodes (Mizutani, Figures 2 and 7A illustrates node connections of the set of node connections as claimed and further illustrates connecting a first node of the set of nodes with a second node of the set of nodes as claimed.; Mizutani, Paragraph [0018] teaches “arranging the nodes in order from the beginning of the first log message”; Mizutani, Paragraph [0021] further teaches “adding to the first directed graph structure the node detected in the second directed graph structure among the detected nodes…”);

 determining, for each multi-stage structure of a plurality of multi-stage structures, a shape of the multi-stage structure, … (Mizutani, Paragraph [0022] teaches “estimating the format, based on the first directed graph structure… wherein the format includes a first portion… a second portion... and, optionally, a third portion…”;); 

clustering the plurality of multi-stage structures into one or more clusters based at least in part on the shape of the multi-stage structure, wherein a first shape representing a first multi-stage structure is clustered with a second data set associated with a second shape representing a second multi-stage structure when the first shape and the second shape are the same shape, and wherein the first and second multi-stage structures are included are included in the plurality of multi-stage structures (Mizutani, Paragraph [0103] teaches improving on conventional “clustering-based method” where portions including the same structure can be identified.; Mizutani, Paragraph [0152] further teaches “the computer (101) defines the corresponding nodes "A", ",", ":", and "CCC" as the same nodes, and integrates the nodes "A", ",", ":", and "CCC" in the directed graph structure (222) based on the log message (212) into the nodes "A", ",", ":", and "CCC" in the directed graph structure (221) based on the log message (211).”); and 

displaying a graphical user interface (GUI) presenting a visualization of the clustered plurality of multi-stage structures, wherein the visualization includes one or more sections, wherein each section of the one or more sections represents a cluster of the one or more clusters, and wherein one of the one or more clusters corresponding to the first multi-stage structure and the second multi-stage structure (Mizutani, Paragraph [0138] teaches “The display (106) is used to display, with an appropriate graphic interface, information (for example, a log message, a directed graph structure, or the format of a log message) to be displayed when software, such as a computer program according to an embodiment of the present invention, operating on the computer (101) is executed.”; Mizutani, Paragraph [0241] further teaches “FIG. 8B illustrates an example of a directed graph structure obtained after nodes having similar appearance tendencies of character strings are integrated together and simplified in the directed graph structure illustrated in FIG. 8A according to an embodiment of the present invention.”; Mizutani, Paragraph [0239] further teaches  “A directed graph structure (801) is a part of a directed graph structure obtained after directed graph structures created from a plurality of log messages are integrated at nodes including corresponding character strings according to an embodiment of the present invention. [Note: “integration” and/or “integrated”, as disclosed in Mizutani [0239] and in other non-cited portions of the reference, reading on cluster as claimed]).
 
	Althought Mizutani substantially teaches the claimed invention it does not distinctly or clearly disclose: 
“each node in the set of nodes represents a stage of a plurality of stages of a process flow, each stage of the plurality of stages representing an event in a time sequence;”
“…,the shape representing the time sequence of the plurality of stages of the process flow associated with the data set, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes;”

	Nevertheless, Puri teaches each node in the set of nodes represents a stage of a plurality of stages of a process flow, each stage of the plurality of stages representing an event in a time sequence (Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability.”; Puri, Paragraph [0029] teaches " master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes. The nodes may represent events from the log file data 106, and transitions between one event to another may be represented by arrows. The master directed graph 108 may specify known events and transitions between the known events…”; Puri, Paragraph [0018] teaches “Data present in the contents of log files may be characterized by log traces with unique identifiers, time-stamps, events, and actions” and further teaches to understand “the flow of events that occur within applications”;).

Furthermore, Puri teaches …, the shape representing the time sequence of the plurality of stages of the process flow associated with the data set, … (Puri, Paragraph [0020] teaches “master directed graph structure, providing a probabilistic insight on graph similarity”; Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events; Puri, Paragraph [0031]-[0032] further teach “…to describe a time correlated series of log traces” and “discover time correlated groupings of events or behaviors” with respect to mining of the log files; Puri, Paragraph [0025] further teaches applying trace mining techniques to discover temporal relationships between log trace events, analyzing execution times of events, cluster and group related events and produce visualizations representing temporal rules;);

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani with the log content analytics (LCA) and master directed graphing techniques taught by Puri, in order to facilitate performance of log content analytics, for example, with regard to an enterprise environment, and to provide a scalable framework to facilitated learning of application behavior utilizing log files. (Puri, Paragraphs [0018] and [0019]).  

…, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections.

	Nevertheless, Karan teaches …, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections (Karan, Abstract and Paragraph [0033] teach a temporal learning algorithm determines structure of a causal graph with a set of nodes, wherein the output of the temporal learning algorithm may be a labeled directed comprising a strength of connectivity between the nodes.).

	[EXAMINER NOTE: While the combination of Mizutani in view of Puri discloses edge strength filtering for trace sequence graphs (Puri, Paragraph [0033]), the combination does not distinctly disclose …, wherein the determination of the shape is based at least on the tree structure of the set of nodes and a set of connection strengths of the set of node connections, as claimed.].

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, to further include the temporal ordering determining the structure of a causal graph with a set of nodes, as 

However the combination does not distinctly disclose …, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes;

	Nevertheless, Agnew teaches …, each connection strength of the set of connection strengths representing an amount of log messages of the set of log messages transitioning between corresponding nodes of the set of nodes (Agnew, Col. 29, lines 58-67, teach flow diagram including various nodes interconnected by one or more flows and further teaches the width on an individual flow can be indicative of the number of events represented by the flow.; Agnew, Col. 31, lines 23-39 further teaches an information block or hovering window displays relevant information about the selected flow such as the total count of event in the flow.; Agnew, Col. 8,  lines 32-46 teaches “when the data source is an operating system log, an event can include one or more lines from the operating system log…”; Agnew, Col. 8, lines 47-56, teaches machine data generated may include log files, activity log files, and messages.; Agnew, Abstract, teaches “each of the flows represents events that share a common relationship between a starting node and the ending node and visually connecting the starting node and the ending node.”);
	
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, as further modified by the temporal ordering determining the structure of a causal graph with a set of nodes, as taught by Karan, to further include the event-based data intake and query system, as taught by Agnew, in order to address the challenges of analyzing massive quantities of machine data such as system logs and error logs by providing real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various sources which may be particularly useful for analyzing data commonly found in system log files. (Agnew, Col. 7, lines 56-67 and Col. 8, lines 3-18).

Regarding claim 17, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 15, and Puri further teaches teaches wherein each data set of the plurality of data sets is associated with a different time period (Puri, Paragraph [0031] teaches “The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability…” and further teaches comparing “a sequence of incoming events…to describe a time correlated series of log traces.”; Paragraph [0032] , and wherein, for each data set of the plurality of data sets, each log message of the set of log messages is associated with a timestamp within a time period (Puri, Paragraph [0031] “With respect to the master directed graph 108, generally, the log file data 106 such as log content may be characterized by events with unique identifiers, timestamps, and actions.”).

Motivation to combine same as stated for claim 15.



Regarding claim 22, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 1, and the combination further teaches wherein each connection strength of the set of connection strengths is within a predefined range of connection strengths (Karan, Paragraph [0004] teaches strength of connectivity of the connection between the first node and the second node indicates intensity of the causal influence… wherein each node in the first set has a causal influence on the second node with strength of connectivity equal to or greater than a threshold.). 

Motivation to combine same as stated for claim 1.



14.	Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Puri, Karan, Agnew, and in further view of Shtossel et al. (US 20170357710 A1).

	Regarding claim 2, the combination of Mizutani in view of Puri, Karan and Agnew teaches all of the limitations of claim 1. 

Examiner believes that the combination further teaches or at the least implies the limitation wherein the visualization includes one or more fields configured to accept input that identifies a name for each of one or more data clusters (Puri, Paragraph [0031] teaches “With respect to the master directed graph 108, generally, the log file data 106 such as log content may be characterized by events with unique identifiers.”; Puri, Paragraph [0032], further teaches “With respect to generation of the master directed graph 108 from the log file data 106, log files may store information in a transactional format from which trace events may be linked, correlated against time, and associated with unique identifiers.”). However, if it is determined that Puri does not clearly and/or distinctly disclose this limitation, Shtossel explicitly teaches the limitation as provided below. 

	Shtossel teaches wherein the visualization includes one or more fields configured to accept input that identifies a name for each of one or more data clusters (Paragraph [0014] teaches “log message clustering system 110… The log may support direct user interaction. For example, the log message clustering system 110 may include user input device… the log message clustering system 110 may include output device 124 such as a liquid crystal display (LCD)… The output devices may be responsive to instructions to display a visualization including textual and/or graphical data including representations of log messages, clusters, and probabilistic data structures during any part of the processes described herein.”; Paragraph [0016] further teaches “log message clustering system may also include a cluster database…” and Paragraph [0017] further teaches “cluster database” and “cluster IDs”.). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the log clustering system supporting direct user interaction – including visualizations including graphical representations of log messages and clusters - as taught by Shtossel in order to provide a log message clustering system that may be part of an administrator computing device to be operated by a user such as an IT professional. (Shtossel, Paragraph [0014]).  



Regarding claim 9, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 8.

Examiner believes that the combination further teaches or at the least implies the limitation wherein the visualization includes one or more fields configured to accept input that identifies a name for each of one or more data clusters (Puri, Paragraph [0031] teaches “With respect to the master directed graph 108, generally, the log file data 106 such as log content may be characterized by events with unique identifiers.”; Puri, Paragraph [0032], further teaches “With respect to generation of the master directed graph 108 from the log file data 106, log files may store information in a transactional format from which trace events may be linked, correlated against time, and associated with unique identifiers.”). However, if it is determined that Puri does not clearly and/or distinctly disclose this limitation, Shtossel explicitly teaches the limitation as provided below. 

	Shtossel teaches wherein the visualization includes one or more fields configured to accept input that identifies a name for each of one or more data clusters (Paragraph [0014] teaches “log message clustering system 110… The log message clustering system 110 may support direct user interaction. For example, the log message clustering system 110 may include user input device… the log message clustering system 110 may include output device 124 such as a liquid crystal display output devices may be responsive to instructions to display a visualization including textual and/or graphical data including representations of log messages, clusters, and probabilistic data structures during any part of the processes described herein.”; Paragraph [0016] further teaches “log message clustering system may also include a cluster database…” and Paragraph [0017] further teaches “cluster database” and “cluster IDs”.). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the log clustering system supporting direct user interaction – including visualizations including graphical representations of log messages and clusters - as taught by Shtossel in order to provide a log message clustering system that may be part of an administrator computing device to be operated by a user such as an IT professional. (Shtossel, Paragraph [0014]).  


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani  in view of Puri, Karan, Agnew and Shtossel, and in further view of Byrd et al. (US 20190034517 A1). 

	Regarding claim 3, the combination of Mizutani in view of Puri in further view of Shtossel teaches all of the limitations of claim 2. 

Although the combination substantially teaches the claimed invention, the combination does not distinctly disclose wherein the first shape is not clustered with a third shape representing a third multi-stage structure, wherein the first shape and the third shape are different from each other.

Nevertheless, Byrd explicitly teaches wherein the first shape is not clustered with a third shape representing a third multi-stage structure, wherein the first shape and the third shape are different from each other (Byrd, Paragraph [0030] teaches “as each new event message is received, the event message is either assigned to an existing message cluster block 42) or serves as a basis or message event template for defining or forming a new message cluster”; Byrd, Paragraph [0031] further teaches “New event messages may be compared against the message event template text to determine whether the new event message is sufficiently similar to the cluster to be assigned to the cluster.”; Byrd, Claim 5 further teaches “compare the third new event message to clusters of the cluster families stored in the first memory; in response to the third new event message not being assigned to a cluster of the cluster families stored in the first memory…”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, as further modified by the log clustering system supporting direct user interaction – including visualizations including graphical representations of log messages and clusters - as taught by Shtossel, to further include the clustering and comparing techniques as disclosed in Byrd in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



	Regarding claim 10, the combination of Mizutani in view of Puri, Karan, Agnew, and in further view of Shtossel teaches all of the limitations of claim 9. 

Although the combination substantially teaches the claimed invention, the combination does not distinctly disclose wherein the first shape is not clustered with a third shape representing a third multi-stage structure, wherein the first shape and the third shape are different from each other.

Nevertheless, Byrd explicitly teaches wherein the first shape is not clustered with a third shape representing a third multi-stage structure, wherein the first shape and the third shape are different from each other (Byrd, Paragraph [0030] teaches “as each new event message is received, the event message is either assigned to an existing message cluster block 42) or serves as a basis or message event template for defining or forming a new message cluster”; Byrd, Paragraph [0031] further teaches “New event messages may be compared against the message event template text to determine whether the new event message is sufficiently similar to the cluster to be assigned to the cluster.”; Byrd, Claim 5 further teaches “compare the third new event message to clusters of the cluster families stored in the first memory; in response to the third new event message not being assigned to a cluster of the cluster families stored in the first memory…”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics .


16.	Claims 5-6, 12-13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Puri, Karan, Agnew, and in further view of Byrd et al. (US 20190034517 A1). 

	Regarding claim 5, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 1. 

Examiner believes that Mizutani teaches (or at the least implies) a hashing algorithm is executed on each of the first multi-stage structure and the second multi-stage structure, wherein executing the hashing algorithm generates a hash value, and wherein the hash value for each of the first multi-stage structure and the second multi-stage structure is the same (Mizutani, Paragraph [0100] teaches “in the case where there are a plurality of types of log messages, by handling each log message as a key, it is possible to perform processing for obtaining the relationship between the log messages.”).

	Nevertheless, Byrd more clearly and explicitly teaches a hashing algorithm is executed on each of the first multi-stage structure and the second multi-stage structure, wherein executing the hashing algorithm generates a hash value, and wherein the hash value for each of the first multi-stage structure and the second multi-stage structure is the same (Byrd, Paragraph [0031] teaches “Each cluster 602 in the cluster dictionary 450 includes at least an event template, comprising the text 106 (or some other appropriate representation of the text, such as, for example, an encoded or hashed variant or a pointer to the text in a template database or the like) of a representative log event message, and a message count 603, indicating the number of times a log event message has been assigned to the cluster. In effect, each cluster represents a prototypical feature message according to a representative message. New event messages may be compared against the message event template text to determine whether the new event message is sufficiently similar to the cluster to be assigned to the cluster.”; Paragraph [0031] further teaches “cluster dictionary 450, may in practice, may be arranged as any appropriate form of data structure”.)






	Regarding claim 6, the combination of Mizutani in view of Puri, Karan, and Agnew, and in further view of Byrd teaches all of the limitations of claim 5, and Byrd further teaches wherein the hashing algorithm receives as an input a strength of each connection of the set of connections, and wherein the clustering of the data sets of the plurality of data sets is further based at least in part on the strength of each connection of the set of connections (Byrd, Paragraph [0031] teaches “encoded or hashed variant or a pointer to the text in a template database or the like) of representative log event message, and a message count 603, indicating the number of times a log event message has been assigned to the cluster.; Byrd, Paragraph [0044] teaches “the rate at which prior event messages have been added to a particular cluster family for a more recent period of time may be given a greater weight or weighting as compared to the rate at which prior event messages have been added to the particular cluster family during an older period of time.”; Paragraph [0079] teaches “manager 268 merges the two clusters and determines which of the two parent clusters is the oldest… The younger cluster's current count is merged with the older cluster and the younger clusters children (if any) become children of toe older cluster.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the clustering, comparing and hashing techniques as disclosed in Byrd in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



Regarding claim 12, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 8. 

Examiner believes that Mizutani teaches (or at the least implies) a hashing algorithm is executed on each of the first multi-stage structure and the second multi-stage structure, wherein executing the hashing algorithm generates a hash value, and wherein the hash value for each of the first multi-stage structure and the second multi-stage structure is the same (Mizutani, Paragraph [0100] teaches “in the case where there are a plurality of types of log messages, by handling each log message as a key, it is possible to perform processing for obtaining the relationship between the log messages.”).

	Nevertheless, Byrd more clearly and explicitly teaches a hashing algorithm is executed on each of the first multi-stage structure and the second multi-stage structure, wherein executing the hashing algorithm generates a hash value, and wherein the hash value for each of the first multi-stage structure and the second multi-stage structure is the same (Byrd, Paragraph [0031] teaches “Each cluster 602 in the cluster dictionary 450 includes at least an event template, comprising the text 106 (or some other appropriate representation of the text, such as, for example, an encoded or hashed variant or a pointer to the text in a template database or the like) of a representative log event message, and a message count 603, indicating the number of times a log event message has been assigned to the cluster. In effect, each cluster represents a prototypical feature message according to a representative message. New event messages may be compared against the message event template text to determine whether the new event message is sufficiently similar to the cluster to be assigned to the cluster.”; Paragraph [0031] further teaches “cluster dictionary 450, may in practice, may be arranged as any appropriate form of data structure”.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the clustering, comparing and hashing techniques as disclosed in Byrd in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



Regarding claim 13, the combination of Mizutani in view of Puri, Karan, Agnew and in further view of Byrd teaches all of the limitations of claim 12, and Byrd further teaches wherein the hashing algorithm receives as an input a strength of each connection of the set of connections, and wherein the clustering of the data sets of the plurality of data sets is further based at least in part on the strength of each connection of the set of connections (Byrd, Paragraph [0031] teaches “encoded or hashed variant or a pointer to the text in a template database or the like) of a representative log event message, and a message count 603, indicating the number of times a log event message has been assigned to the cluster.; Byrd, Paragraph [0044] teaches “the rate at which prior event messages have been added to a particular cluster family for a more recent period of time may be given a greater weight or weighting as compared to the rate at which prior event messages have been added to the particular cluster family during an older period of time.”; Paragraph [0079] teaches “manager 268 merges the two clusters and determines which of the two parent clusters is the oldest… The younger cluster's current count is merged with the older cluster and the younger clusters children (if any) become children of toe older cluster.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by 



	Regarding claim 19, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 15. 

Examiner believes that Mizutani teaches (or at the least implies) a hashing algorithm is executed on each of the first multi-stage structure and the second multi-stage structure, wherein executing the hashing algorithm generates a hash value, and wherein the hash value for each of the first multi-stage structure and the second multi-stage structure is the same (Mizutani, Paragraph [0100] teaches “in the case where there are a plurality of types of log messages, by handling each log message as a key, it is possible to perform processing for obtaining the relationship between the log messages.”).

	Nevertheless, Byrd more clearly and explicitly teaches a hashing algorithm is executed on each of the first multi-stage structure and the second multi-stage structure, wherein executing the hashing algorithm generates a hash value, and wherein the hash value for each of the first multi-stage structure and the second multi-stage structure is the same (Byrd, Paragraph [0031] teaches “Each cluster 602 in the cluster dictionary 450 includes at least an event template, comprising the text 106 (or some other appropriate representation of the text, such as, for example, an encoded or hashed variant or a pointer to the text in a template database or the like) of a representative log event message, and a message count 603, indicating the number of times a log event message has been assigned to the cluster. In effect, each cluster represents a prototypical feature message according to a representative message. New event messages may be compared against the message event template text to determine whether the new event message is sufficiently similar to the cluster to be assigned to the cluster.”; Paragraph [0031] further teaches “cluster dictionary 450, may in practice, may be arranged as any appropriate form of data structure”.)


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages taught by Mizutani as modified by the log content analytics (LCA) and master directed graphing techniques taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph 



Regarding claim 21, the combination of Mizutani in view of Puri and Karan teaches all of the limitations of claim 1, however the combination does not distinctly disclose each connection strength is determined based on a relative rate of connection between a parent node and a child node of one or more child nodes.

Nevertheless, Byrd teaches each connection strength is determined based on a relative rate of connection between a parent node and a child node of one or more child nodes. (Byrd, Paragraph [0031] a message count indicating the number of times a log event message has been assigned to the cluster.; Byrd, Paragraph [0044] teaches “the rate at which prior event messages have been added to a particular cluster family for a more recent period of time may be given a greater weight or weighting as compared to the rate at which prior event messages have been added to the particular cluster family during an older period of time.”; Byrd, Paragraph [0068] teaches aach current count is merged with the older cluster and the younger clusters children (if any) become children of the older cluster.”).


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, as modified by the temporal ordering determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the clustering, comparing and hashing techniques as disclosed in Byrd in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).


Claims 7 and 14 are rejected under 35 U.S.C. 103 over Mizutani in view of Puri, Karan, Agnew, and in further view of Fronza et al., “Failure Prediction based on log files using Random Indexing and Support Vector Machines”, Elsevier, (2012). 

Regarding claim 7, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 1, and the combination further teaches further comprising: 

…

receiving one or more new log messages that have not been labeled (Puri, Paragraph [0029] teaches “system 100 may include a master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes.”, and paragraph [0029] further teaches “An incoming directed graph generation module 114 may receive an incoming log file 116, and evaluate log file data 118 of the incoming log file 116 to generate an incoming directed graph 120 that specifies unknown events and transitions between the unknown events…”); 

feeding the one or more new log messages into the machine-learning model (Puri, [0024], teaches “The system and method disclosed herein may include learning capabilities whereby the known master directed graph generated from the log files may be evolved as more information related to the master directed graph becomes available.”); 

identifying, based on an output of the machine-learning model, a new shape associated with the one or more new log messages (Karan, Abstract and Paragraph [0033] teach a temporal learning algorithm determines structure of a causal graph with a set of nodes, wherein the output of the temporal learning algorithm may be a labeled directed graph; Puri, Paragraph [0029] teaches “An incoming directed graph generation module 114 may receive an incoming log file 116, and evaluate log file data 118 of the incoming log file 116 to generate an incoming directed graph 120 that specifies unknown events and transitions between the unknown events…”); and 

comparing the new shape with one or more existing shapes to identify whether the new shape corresponds to an existing shape of the one or more existing shapes, wherein the existing shape includes a failure stage of a process flow (Puri, Paragraph [0031] teaches “compare a sequence of incoming events (i.e., the decomposed incoming walk 124), to a known model of events (i.e., the master directed graph 108)…”; Puri, Paragraph [0026] further teaches “the system and method disclosed herein may further provide for performance of extraction with parallel map-reduce processing, production of graph outputs of information that may be used to seed real-time analysis, anomaly detection, and discovery of root-cause analysis.”; Puri, paragraph [0055] further teaches “[0055] With respect to implementation of the contextual graph matching based anomaly detection system 100, the foregoing graph compared against the probability density distribution of all known decomposed master graph walks 112 with respect to the most probable path of walks that reside within a comparison master graph (e.g., the master directed graph 108).”).

Examiner believes that the combination teaches or at least implies accessing a machine-learning model configured to predict failure stages of a process flow (Puri, Paragraph [0018] teaches learning the behavior of applications through log file traces and understanding the flow of events that occur within applications; Puri, Paragraph [0019] further teaches “scalable framework to facilitate learning of application behavior utilizing log files” and further teaches “a contextual graph matching based anomaly detection system… may generally provide for discovery of the existence of aberrations and other phenomena within log files as the aberrations and phenomena occur.”; Paragraph [0024] further teaches “learning capabilities whereby the known master directed graph generated from the log files may be evolved as more information related to the master directed graph becomes available. The system and method disclosed herein may be applicable in areas, such as, for example, audit or regulatory compliance, security policy compliance, digital forensic investigation, security incidence response, anomaly detection, error tracking…”). However, Fronza more clearly and distinctly teaches the limitation as provided below.

accessing a machine-learning model configured to predict failure stages of a process flow (Fronza, Abstract teaches predicting failures based on log files using random indexing and support vector machines; Fronza, pg. 1, section 1, col. 2, teaches log files represent an example of sequential data wherein each entry in these files consists of a message such as user logins, status of the system, and critical warnings about program failures.; Fronza, pg. 1, section 1, col. 2, further teaches a classifier can be applied to associate the sequence of messages that precedes an event with a certain group, for example, “fail”, thereby producing a prediction.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and the master directed graphing and learning techniques, as taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the failure prediction, as taught by Fronza, in order to allow to abort a running system, or restart it, or take corrective actions to avoid the failure. This could be especially useful in autonomic systems wherein upon reception of likely failure signals the system could start a suitable recovery procedure. (Fronza, Section 7).  



Regarding claim 14, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 8, and Puri further teaches further comprising: 

…

receiving one or more new log messages that have not been labeled (Puri, Paragraph [0029] teaches “system 100 may include a master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes.”, and paragraph [0029] further teaches “An incoming directed graph generation module 114 may receive an incoming log file 116, and evaluate log file data 118 of the incoming log file 116 to generate an incoming directed graph 120 that specifies unknown events and transitions between the unknown events…”); 

feeding the one or more new log messages into the machine-learning model (Puri, [0024], teaches “The system and method disclosed herein may include learning capabilities whereby the known master directed graph generated from the log files may be evolved as more information related to the master directed graph becomes available.”); 

identifying, based on an output of the machine-learning model, a new shape associated with the one or more new log messages (Karan, Abstract and Paragraph [0033] teach a temporal learning algorithm determines structure of a causal graph with a set of nodes, wherein the output of the temporal learning algorithm may be a labeled directed graph; Puri, Paragraph [0029] teaches “An incoming directed graph generation module 114 may receive an incoming log file 116, and evaluate log file data 118 of the incoming log file 116 to generate an incoming directed graph 120 that specifies unknown events and transitions between the unknown events…”); and 

comparing the new shape with one or more existing shapes to identify whether the new shape corresponds to an existing shape of the one or more existing shapes, wherein the existing shape includes a failure stage of a process flow (Puri, Paragraph [0031] teaches “compare a sequence of incoming events (i.e., the decomposed incoming walk 124), to a known model of events (i.e., the master directed graph 108)…”; Puri, Paragraph [0026] further teaches “the system and method disclosed herein may further provide for performance of extraction with parallel map-reduce processing, production of graph outputs of information that may be used to seed real-time analysis, anomaly detection, and discovery of root-cause analysis.”; Puri, paragraph [0055] further teaches “[0055] With respect to implementation of the contextual graph matching based anomaly detection system 100, the foregoing graph similarity metrics may be used to determine anomalousness of an incoming, potentially incomplete, walk (e.g., the decomposed incoming walk 124) compared against the probability density distribution of all known decomposed master graph walks 112 with respect to the most probable path of walks that reside within a comparison master graph (e.g., the master directed graph 108).”).

Examiner believes that the combination teaches or at least implies accessing a machine-learning model configured to predict failure stages of a process flow (Puri, Paragraph [0018] teaches learning the behavior of applications through log file traces and understanding the flow of events that occur within applications; Puri, Paragraph [0019] further teaches “scalable framework to facilitate learning of application behavior utilizing log files” and further teaches “a contextual graph matching based anomaly detection system… may generally provide for discovery of the existence of aberrations and other phenomena within log files as the aberrations and phenomena occur.”; Paragraph [0024] further teaches “learning capabilities whereby the known master directed graph generated from the log files may be evolved as more information related to the master directed graph becomes available. The system and method disclosed herein may be applicable in areas, such as, for example, audit or regulatory compliance, security policy compliance, digital forensic investigation, security incidence response, anomaly detection, error tracking…”). However, Fronza more clearly and distinctly teaches the limitation as provided below.

Fronza teaches accessing a machine-learning model configured to predict failure stages of a process flow (Fronza, Abstract teaches predicting failures based on log files using random indexing and support vector machines; Fronza, pg. 1, section 1, col. 2, teaches log files represent an example of sequential data wherein each entry 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and the master directed graphing and learning techniques, as taught by Puri, as further modified by the temporal ordering learning algorithm determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the failure prediction, as taught by Fronza, in order to allow to abort a running system, or restart it, or take corrective actions to avoid the failure. This could be especially useful in autonomic systems wherein upon reception of likely failure signals the system could start a suitable recovery procedure. (Fronza, Section 7).


18.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Puri, Karan, and Agnew, and in further view of Jeong et al. (US 20160110234 A1).
	
Regarding claim 23, the combination of Mizutani in view of Puri, Karan, and Agnew teaches all of the limitations of claim 1, however, the combination does not distinctly disclose further comprising: determining, for each multi-stage structure of the plurality of multi-stage structures, a process flow load value, the process flow load value determined based on a total number of log messages processed by the associated process flow; and wherein clustering the plurality of multi-stage structures into one or more clusters is further based on the process flow load value of each multi-stage structure.

Nevertheless, Jeong teaches determining, for each multi-stage structure of the plurality of multi-stage structures, a process flow load value, the process flow load value determined based on a total number of log messages processed by the associated process flow; and wherein clustering the plurality of multi-stage structures into one or more clusters is further based on the process flow load value of each multi-stage structure (Jeong, Paragraph [0037] recording the log of a message transfer path in the form of a state transition diagram and setting a work load depending on the number of times that the message transfer path is repeated and the amount of network communication.; Jeong, Paragraph [0041] further teaches a high load path search unit that analyzes the log pattern of each message transfer path and determines if a load exceeds a predetermined threshold.; Jeong, Paragraph [0013] teaches identifying a high load path by analyzing the log pattern of a message transfer path and a partition generation unit configured to generate a partition based on the identified high load path.).

[EXAMINER NOTE: Mizutani, Paragraph [0018] teaches method comprising step of creating a first directed graph structure [reading on multi-stage structure] by dividing a log message.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for estimating a format of a log message (LM) including techniques employing directed graph structures based on acquired log messages, taught by Mizutani, as modified by the log content analytics (LCA) and master directed graphing techniques, as taught by Puri, as modified by the temporal ordering determining the structure of a causal graph with a set of nodes, as taught by Karan, as modified by the event-based data intake and query system, as taught by Agnew, to further include the determining of a load of a log of message transfer path and generating of partitions based on the determined load, as taught by Jeong, in order to effectively perform distribution and parallelism in processing complex events. (Jeong, Paragraph [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123